Exhibit 10.1

 

CONVERTIBLE NOTE REDEMPTION AND ADJUSTMENT AGREEMENT

 

THIS CONVERTIBLE NOTE REDEMPTION AGREEMENT (“Agreement”) is made as of October
9, 2017, (the “Effective Date”) by and between Next Group Holdings, Inc., a
Florida corporation (the “Company”) LG Capital Funding LLC, a New York Limited
Liability Company (“Creditor”) and LimeCom, Inc (“LimeCom”).

 

The parties agree as follows:

 

  1. Redemption of LG Notes. LG was issued the convertible notes of the Company
(collectively, the “Note”) set forth on the chart below:

 



  Note Date  Note Amount  

Note Balance on Effective

Date Including Interest &

28% Premium

(as of 9/11/17)

    1 0115/2015 (Backend)  $82,500   $117,589.22    10/15/2015  $82,500  
$68,602.95    11/24/2015 (Backend)  $82,500   $117,589.22    11/24/2015 
$82,500   $120,783.25    12/21/2015  $27,000   $39,309.40    3/8/2016  $50,000  
$86,901.66    5/16/2016  $100,000   $85,875.36    7/22/2016  $50,000  
$78,473.40    8/2/2016  $50,000   $77,824.83 



 

The aggregate Note balance above is deemed the “Principal”. The Principal along
with a premium of 28% Principal is referred to as the “Cumulative Principal”.
The Cumulative Principal shall be repaid on or prior to the dates and in the
amounts no less than those listed on the chart below. Each payment will be
applied to the notes in order of the note dates beginning with the oldest note.
After receipt of each payment, the outstanding balances shall be recalculated
including cumulative interest.

 

  Repayment#  Repayment Date  Repayment Amount    1  November 9, 2017  $44,000 
  2  December 9, 2017  $44,000    3  January 9, 2018  $44,000    4  February 9,
2018  $44,000    5  March 9, 2018  $44,000    6  April 9, 2018  $44,000    7 
May 9, 2018  $44,000    8  June 9, 2018  $44,000 

 



 

 

In the event the Company is able to redeem 70% of the Cumulative Principal on or
prior to December 31,2017 then the parties agree the remaining 30% ofthe
principal amounts outstanding plus accrued interest May be converted by the
Creditor beginning on June 19, 2018 at a fixed conversion price of $0.05 per
share. In the event the Company has not paid at least 70% of the Cumulative
Principal by December 31, 2017 then the conversion price for the remaining
principal and accrued interest shall be fixed at $0.02 per share.

 

The Company covenants that it will use 30% of the total gross proceeds raised in
any financing to retire the outstanding balances owed to the Creditor. Such
payments must be made within 5 business days of receipt of funds.

 

In the event the Company faiis to make a redemption payment in the specified
redemption amount within 5 business days of the Repayment Date set forth above,
the total balance of the principal and all interest accrued on the notes will
increase by 20%.

 

  2. Release of Reserve Shares. Provided that every other closing condition in
the transaction between the Company and LimeCom has been met, the Creditor
agrees to release 32,000,000 shares from its reserve solely for the purpose of
those 32,000,000 shares being issued to LimeCom in certificate format, which
will be delivered back to the Creditor, along with medallion stock powers.
LimeCom and the Company will irrevocably instruct the Company’s transfer agent
to deliver the 32,000,000 shares certificate directly to the Creditor. In the
even the Company fails to make a redemption payment in the specified redemption
amount within 5 business days of the Repayment Date set forth above, the
certificate will be returned to the Company’s transfer agent for cancellation
and the 32,000,000 shares shall be returned to the reserve account of the
Creditor.

 

  3. 8K for Limecom Transaction. Within 4 calendar days of the closing of the
LimeCom transaction, the Company MUST file an 8K announcing such filing or the
32,000,000 shares certificate shall be returned for cancellation and the
32,000,000 shares shall be returned to the Creditor reserve.

 

  4. General Provisions:

 

  a. This Agreement shall be governed by the laws of the State of New York. This
Agreement represents the entire Agreement between the parties with respect to
the redemption of the Note and may only be modified or amended in writing signed
by both parties.

 

  b. Any notice, demand or request required or permitted to be given by either
the Company or the Creditor pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the Parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.

 

  c. Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

 

  d. Each party agrees upon request to execute any further documents or
instruments reasonably necessary to carry out the purposes or intent of this
Agreement.

 



 2 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and the year first set forth above.

 

NEXT GROUP HOLDINGS, INC.   LG CAPITAL FUNDING LLC           By: /s/ Arik Maimon
  By: /s/ Joseph Lerman Name: Arik Maimon   Name: Joseph Lerman Title: CEO  
Title: Manager Date: October 9, 2017   Date: October 9, 2017

 

LIMECOM, INC.         By: /s/ Orlando Taddeo   Name: Orlando Taddeo   Title: CEO
  Dated: October 9, 2017  

 

 

3

 